DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2022 has been entered.
 
Status of the Claims
Claims 1-20 are pending in the present application.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  “is killed” should be replaced with “are killed”, the term “solubilising” should be spelled “solubilizing”, and a comma should follow solubilizing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 1 states “at least one essential oil or oil extract in concentrations from 0.01 wt% to 1 wt% in the composition”, but instant claim 4 states “the at least one essential oil or oil extract is from 0.05 wt% to 2 wt% in the composition”.  Therefore, instant claim 4 provides a concentration range that does not fall within the range of instant claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caselli et al. (EP 1 146 111 A1) in view of Baldacci (EP 2 404 502 A2).
Instant claim 1 is drawn to a disinfecting composition comprising 1-70 mM tartaric acid, 1-70 mM lactic acid, 0.01-1 wt.% lavender oil or oil extract, and/or peppermint oil or oil extract, and 1-10 mM copper-PCA.
Instant claims 4, 6-7, 16 and 18-19 further limit the concentrations of essential oil or oil extract, tartaric acid and lactic acid.
Instant claim 5 comprises 0.01-0.5 wt.% lavender oil or oil extract, and 0.01-0.5 wt.% peppermint oil or oil extract.  Instant claim 17 further limits the concentrations of lavender oil or oil extract, and peppermint oil or oil extract.
Caselli et al. teach a composition for disinfecting a hard surface comprising cinnamon oil and an additional essential oil or mixture thereof known to exhibit an antimicrobial activity, such as lavender and peppermint oils ([0014], [0043]-[0046]).  Caselli et al. also teach that the composition preferably comprises an organic acid that contributes to the disinfection properties of the composition, such as lactic acid, ascorbic acid and tartaric acid ([0054]-[0056], [0059]).  Caselli et al. teach that the antimicrobial essential oil is or mixture thereof is present in the composition at a level up to 20%, preferably 0.003-10%, more preferably 0.006-10%, even more preferably 0.006-8% and most preferably 0.006-3% by weight of the composition ([0050]-[0052]).  Caselli et al. also teach that the composition may comprise up to 20%, preferably from 0.1% to 10%, more preferably from 0.1 % to 5%, even more preferably from 0.1% to 3%, by weight of the total composition of an organic acid or a salt thereof ([0061]).
Caselli et al. do not explicitly disclose a composition comprising a mixture of tartaric acid and lactic acid, as instantly claimed.  However, Caselli et al. teach that as an optional but highly preferred ingredient the composition may comprise an organic acid or a mixture thereof, wherein the organic acids include tartaric acid and lactic acid ([0054]-[0056]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Caselli et al. comprising a mixture of organic acids, such as a mixture of tartaric acid and lactic acid, wherein the organic acids contribute to the disinfection properties of the compositions.  Such would have been obvious because Caselli et al. specifically teach that a highly preferred ingredient the compositions may comprise is an organic acid or mixtures thereof, including tartaric acid and lactic acid.
Also, Caselli et al. do not explicitly disclose a composition comprising 1-10 mM copper PCA, as instantly claimed.  However, Baldacci teaches the pyrrolidone carboxylic acid or pyroglutamic acid (PCA) has virucidal and antibacterial activity ([0006]).  Baldacci also teaches that the antibacterial activity of copper is known ([0007]).  Baldacci teaches that the association between PCA and at least one metal salt, preferably copper, synergistically potentiates the antiviral and antibacterial action of PCA ([0009]).  Baldacci teaches compositions comprising metal salt in an amount of 0.0001 to 0.05% by weight of the total composition (Claim 5), and PCA in an amount of 0.0001 to 5% by weight of the total composition (Claim 6).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Caselli et al. further comprising copper PCA in order to provide additional antiviral and antibacterial action, as reasonably taught by Baldacci.
Instant claims 2-3 further comprises 1-50 mM L-ascorbic acid.
Caselli et al. teach that the organic acid includes ascorbic acid ([0056], [0059]).
Instant claim 8 further comprises a buffer.  Instant claim 12 states that the disinfecting composition has a pH of 2 to 4.  Instant claim 20 states that the pH is 2.5 to 4.
Caselli et al. teach that in one embodiment the liquid compositions may comprise a buffering system, and have an acidic pH, including a pH of at least 0.1, 0.5, 1.0, 1.5, 2, 2.5 or 3.0 and no more than 6.9, 6.5, 6.0, 5.5, 5.0, 4.5, 4.0, 3.5, or 3.25 ([0026]).
Instant claims 9-10 further comprise ethanol.
Caselli et al. teach that particularly preferred solvents include ethanol ([0124]-[0125]).  Caselli et al. further teach that the solvents provide additional cleaning benefits in neat conditions and accelerate the evaporation time of the compositions, resulting in shorter cleaning times ([0126]).
Instant claim 11 further comprises an anionic surfactant that is stable at pH 2.5 to 4.
Caselli et al. teach that the compositions may comprise an anionic surfactant, including alkyl sulfates ([0082]-[0085]).  It is noted that the instant specification states that sodium dodecyl sulfate is stable at pH 2.5 to 4 (pg. 10, ln. 10-11).
Instant claims 13-15 are drawn to a method for treating contaminated surfaces.
Caselli et al. teach a composition for disinfecting a hard surface.
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare a disinfecting composition according to Caselli et al. comprising an effective amount of cinnamon oil, tartaric acid, lactic acid, lavender oil, peppermint oil, ascorbic acid, buffer, ethanol and anionic surfactant.  A person having ordinary skill in the art would have been motivated to include these components because Caselli et al. teach that they are suitable for use in the disinfecting compositions, wherein the assist in the disinfecting properties of the composition.  Also, it would have been prima facie obvious to include copper PCA in the compositions of Caselli et al. because Baldacci teaches that copper PCA exhibits antiviral and antibacterial activity.
Such would have been obvious in the absence of evidence to the contrary because it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  The idea of combining them flows logically from their having been taught individually in the prior art.  In re Kerkhoven 626 F.2d 646, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It is noted that the instant claims recite the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements.  See MPEP 2111.03(I).
Response to Arguments
Applicant’s Remarks filed 8 June 2022 have been fully considered but they are not persuasive.  Applicant argues that Caselli generally discloses that the pH of the composition may typically be 1 to 14, and one of skill in the art would understand that at a pH of 7-14, metal salts, complexes of PCA with metal ions and Cu-PCA would precipitate.    Thus, Applicant argues that one of skill in the art would find no motivation to include a PCA compound in the composition of Caselli.
The examiner respectfully argues that Caselli et al. teach their invention provides a process of disinfecting a hard-surface with a composition that delivers good disinfecting performance on a broad range of bacteria, viruses and fungi, under acidic pH conditions ([0005], [0008]).  Caselli et al. teach that in one preferred embodiment, the liquid compositions have an acidic pH, preferably at least 0.1-3.0 and no more than 3.25-6.9 ([0026]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare compositions according to Caselli et al. having an acidic pH within the instantly claimed range of 2.5-4.  Therefore, a person having ordinary skill in the art would not expect metal salts, complexes of PCA with metal ions and Cu-PCA to precipitate in the acidic compositions of Caselli et al.
Applicant argues that the deficiencies of Caselli are not remedied by the disclosures of Baldacci.  Applicant asserts that Baldacci is directed to a composition containing pyrrolidone carboxylic acid (PCA) and at least one metallic salt and at least one physiologically acceptable excipient, and nowhere does Baldacci disclose or reasonably suggest the use of organic acids and/or essential oils in the composition. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 The examiner respectfully argues that Baldacci teaches that pyrrolidone carboxylic acid or pyroglutamic acid (PCA) has virucidal and antibacterial activity, and that the antibacterial activity of copper is known.  Baldacci further teaches that the association between PCA and at least one metal salt, preferably copper, synergistically potentiates the antiviral and antibacterial action of PCA.  Caselli et al. teach antimicrobial compositions comprising essential oils, such as lavender and peppermint oil, and organic acids, such as tartaric and lactic acid.  It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Caselli et al. further comprising copper PCA in order to provide additional antiviral and antibacterial action, as reasonably taught by Baldacci.  Also, it would have been obvious in the absence of evidence to the contrary because it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  The idea of combining them flows logically from their having been taught individually in the prior art.  In re Kerkhoven 626 F.2d 646, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Applicant further argues that Baldacci discloses that PCA is provided in amounts of 0.5% - 5% in weight.  Thus, the ratio between free PCA and metal ions in the compositions of Baldacci range from 10:1 - 100:1.  This is contrary to the invention as claimed, where there is no use of free PCA; only complexes of Cu-PCA, which one of ordinary skill in the art would understand that the ratio of PCA and CU is 1:1, in concentrations of 1 mM to 10 mM (e. 0.03% to 0.3%).  Thus, Applicant asserts that the amount of PCA is much higher in Baldacci than in the invention as claimed.
The examiner respectfully argues that Baldacci et al. teach using - in the composition - an amount of said metallic salt varying from 0.0001 to 0.05% in weight, with respect to the total weight of the composition, and PCA is present in the composition according to the invention at an amount varying from 0.0001 to 5% in weight, with respect to the total weight of the composition ([0014]-[0015], [0017]-[0019]).  Therefore, a person having ordinary skill in the art would have been able to determine through routine experimentation the necessary amount of Cu-PCA to combine with the compositions of Caselli et al. in order to increase the antimicrobial effectiveness of the compositions.
Applicant further asserts that the invention as claimed provides surprising results.  Applicant asserts that (i) it was surprisingly found that the invention as claimed, comprising the mixture of tartaric acid and lactic acid is effective in killing bacteria and candida - which is a yeast microorganism that lives in the body's intestinal tract and this new disinfecting composition is completely safe for both humans and for the environment; (ii) it was surprisingly found that the invention as claimed, comprising the mixture of tartaric acid, lactic acid and at least one essential oil or oil extract selected from lavender oil and/or peppermint oil exhibit a high antimicrobial activity; and (iii) it was surprisingly found that both lavender oil and extract and peppermint oil and extract have very good antimicrobial activity, and when combined the antimicrobial activity is enhanced.  Applicant asserts that the surprising, synergistic results are supported by Examples, as shown in Figures 1 and 2.
The examiner respectfully argues that the instant specification does not provide control examples comprising tartaric acid and lactic acid in the absence of essential oil and Cu-PCA, compositions comprising essential oil in the absence of tartaric acid, lactic acid and Cu-PCA, compositions comprising Cu-PCA in the absence of tartaric acid and lactic acid, and combinations thereof without all components combined.  It is not clear from the examples that the compositions provide a result that was not expected because there isn’t data to show what would have been expected with the individual components.  
Also, Caselli et al. teach that compositions comprising essential oils and organic acid are effective for controlling a broad range of bacteria, viruses and fungi.  Also, Baldacci teaches that Cu-PCA provides antiviral and antibacterial activity.  Therefore, a person having ordinary skill in the art would reasonably expect compositions comprising a combination of tartaric acid, lactic acid, essential oils (lavender and/or peppermint), and Cu-PCA to provide antimicrobial activity.  Thus, the results shown in the instant specification are not surprising or unexpected.
Applicant asserts that lactic acid and tartaric acid in low concentrations, in and of themselves, will not have a disinfecting property.  Cu-PCA is a known enhancer used in the cosmetic industry that conditions and clears the skin, and it is an anti-irritant and skin conditioner which has positives effects on collagen and elastin in the skin, which helps cell regeneration and skin repair in would healing.  Applicant argues that none of these individual components are powerful disinfectants in their own right.  Applicant asserts that it is the combination of all of the elements of the invention as claimed that produces a fast-acting antimicrobial composition capable of penetrating the interior cell structure of a microbe and causing destruction with synergistic efficacy.
The examiner respectfully argues that Caselli et al. teach that a highly preferred ingredient of the composition is an essential oil or an active thereof or a mixture thereof, wherein any essential oil or active thereof agent known to those skilled in the art to exhibit antimicrobial activity may be used ([0043]).  Caselli et al. teach that such essential oils include lavender and peppermint oils ([0046]).  Caselli et al. further teach that the essential oils may be present in the composition at a level up to 20%, preferably from 0.003% to 10%, most preferably from 0.006% to 3% by weight of the total composition.  Caselli et al. also teach that a highly preferred ingredient of the composition is an organic acid or a salt thereof or a mixture thereof, wherein organic acids and salts thereof, when present, contribute to the disinfection properties of the compositions ([0054]).  Caselli et al. teach that suitable organic acids include tartaric acid and lactic acid ([0056]).  Caselli et al. further teach that the organic acid may be present in the composition in an amount of up to 20%, most preferably from 0.1 to 3% by weight of the total composition ([0061]).  It is noted that 1 mM to 70 mM of tartaric acid is equivalent to approximately 0.015 to 1.05 wt.%, and 1 mM to 70 mM of lactic acid is equivalent to approximately 0.009 to 0.63 wt.%.  Therefore, Caselli et al. teach concentrations of essential oils and organic acid that encompass the instantly claimed weight percentage.
Furthermore, Baldacci teaches the pyrrolidone carboxylic acid or pyroglutamic acid (PCA) has virucidal and antibacterial activity, that the antibacterial activity of copper is known, and that the association between PCA and at least one metal salt, preferably copper, synergistically potentiates the antiviral and antibacterial action of PCA.  Baldacci teaches compositions comprising metal salt in an amount of 0.0001 to 0.05% by weight of the total composition (Claim 5), and PCA in an amount of 0.0001 to 5% by weight of the total composition (Claim 6).
Therefore, compositions according to Caselli et al. and Baldacci are antimicrobial, and compositions according to Caselli et al. further comprising Cu-PCA according to Baldacci would be expected to be antimicrobial.
Regarding the Exhibit A, the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See MPEP 716.01(c)(II).
Applicant argues that the supplemental data demonstrates the antimicrobial efficacies of the invention as claimed against E. coli and C. parapsilos.  The individual elements of the invention as claimed alone have low antimicrobial efficacy.  Particularly, lactic acid and copper alone have very low activities, but when combined as required by the invention as claimed, antimicrobial efficacy is demonstrated against E. coli and C. parapsilos.
The examiner respectfully argues that the data does not compare against Cu-PCA as taught by Baldacci to have antimicrobial properties, or against the essential oils combined with organic acids, as taught by Caselli et al.  As discussed above, Caselli et al. and Baldacci teach antimicrobial compositions.  Therefore, it would have been expected that compositions comprising the combination of essential oils, organic acid and Cu-PCA would yield an antimicrobial composition.  

Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lisowsky et al. (US 2013/0302434 A1) in view of Baldacci (EP 2 404 502 A2).
Instant claim 1 is drawn to a disinfecting composition comprising 1-70 mM tartaric acid, 1-70 mM lactic acid, 0.01-1 wt.% lavender oil or oil extract, and/or peppermint oil or oil extract, and 1-10 mM copper-PCA.
Instant claims 4, 6-7, 16 and 18-19 further limit the concentrations of essential oil or oil extract, tartaric acid and lactic acid.
Instant claim 5 comprises 0.01-0.5 wt.% lavender oil or oil extract, and 0.01-0.5 wt.% peppermint oil or oil extract.  Instant claim 17 further limits the concentrations of lavender oil or oil extract, and peppermint oil or oil extract.
Lisowsky et al. teach antimicrobial compositions comprising 0.1-10%, most preferred 0.02-1% essential oils, 0.1-100 mM, most preferred 1.0-50 mM organic acids, 0.01-10%, most preferred about 0.1% detergents (surfactants), and 0.01-50 mM, most preferred 0.1-5 mM metal ions ([0007]-[0011], [0015], [0017]-[0025]; Claims 1-2, 6-8, 13-20).  Lisowsky et al. teach that the essential oils include lavender oil, mint oil and any oil comprising menthol ([0014]); the organic acids include lactic acid and tartaric acid ([0018]); and the metal ions include copper ([0016]).
Lisowsky et al. do not explicitly disclose a composition comprising 1-10 mM copper PCA, as instantly claimed.  However, Baldacci teaches the pyrrolidone carboxylic acid or pyroglutamic acid (PCA) has virucidal and antibacterial activity ([0006]).  Baldacci also teaches that the antibacterial activity of copper is known ([0007]).  Baldacci teaches that the association between PCA and at least one metal salt, preferably copper, synergistically potentiates the antiviral and antibacterial action of PCA ([0009]).  Baldacci teaches compositions comprising metal salt in an amount of 0.0001 to 0.05% by weight of the total composition (Claim 5), and PCA in an amount of 0.0001 to 5% by weight of the total composition (Claim 6).
Instant claim 8 further comprises a buffer.  Instant claim 12 states that the disinfecting composition has a pH of 2 to 4.  Instant claim 20 states that the pH is 2.5 to 4.
Lisowsky et al. teach that the composition comprise a buffer substance, and the pH value is in the range of 2 to 6 ([0026], [0028]; Claims 9-10).
Instant claims 9-10 further comprise ethanol.
Lisowsky et al. teach that for better solubility of the essential oils and also for better wetting of surfaces all kind of alcohols, including ethanol, can be added ([0027]).
Instant claim 11 further comprises an anionic surfactant that is stable at pH 2.5 to 4.
Lisowsky et al. teach that the surface active substances include anionic surfactants, such as SDS ([0019], [0049], [0056]; Claims 5, 8, 19-20).
Instant claims 13-15 are drawn to a method for treating contaminated surfaces.
Lisowsky et al. teach a method for disinfecting a contaminated surface (Claim 12).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare a disinfecting composition according to Lisowsky et al. comprising an effective amount of tartaric acid, lactic acid, lavender oil, peppermint oil, buffer, ethanol and anionic surfactant.  A person having ordinary skill in the art would have been motivated to include these components because Lisowsky et al. teach that they are suitable for use in the disinfecting compositions, wherein the combination provides a synergistic effect.  Also, it would have been prima facie obvious to include copper PCA in the compositions of Lisowsky et al. because Baldacci teaches that copper PCA exhibits antiviral and antibacterial activity.
Such would have been obvious in the absence of evidence to the contrary because it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  The idea of combining them flows logically from their having been taught individually in the prior art.  In re Kerkhoven 626 F.2d 646, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Response to Arguments
Applicant’s Remarks filed 8 June 2022 have been fully considered but they are not persuasive.  Applicant asserts that Lisowsky is directed to anti-microbial compositions comprising essential oils, metal ions, organic acids and detergents.  Applicant argues that Lisowsky further fails to disclose or reasonably suggest the use of PCA, alone or in combination with, a metal ion such as copper as required by the invention as claimed.  
The examiner respectfully argues that it would have been prima facie obvious to include copper PCA in the compositions of Lisowsky et al. because Baldacci teaches that copper PCA exhibits antiviral and antibacterial activity.
Such would have been obvious in the absence of evidence to the contrary because it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  The idea of combining them flows logically from their having been taught individually in the prior art.  In re Kerkhoven 626 F.2d 646, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Applicant argues that the deficiencies of Lisowsky are not remedied by the disclosures of Baldacci.  Applicant asserts that Baldacci is directed to a composition containing pyrrolidone carboxylic acid (PCA) and at least one metallic salt and at least one physiologically acceptable excipient, and nowhere does Baldacci disclose or reasonably suggest the use of organic acids and/or essential oils in the composition. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 The examiner respectfully argues that Baldacci teaches that pyrrolidone carboxylic acid or pyroglutamic acid (PCA) has virucidal and antibacterial activity, and that the antibacterial activity of copper is known.  Baldacci further teaches that the association between PCA and at least one metal salt, preferably copper, synergistically potentiates the antiviral and antibacterial action of PCA.  Lisowsky et al. teach highly efficient antimicrobial compositions comprising essential oils, such as lavender and mint oil, organic acids, such as tartaric and lactic acid, detergents, and metal ions, such as copper.  It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Lisowsky et al. further comprising copper PCA in order to provide additional antiviral and antibacterial action and to synergistically potentiate the antiviral and antibacterial action of PCA, as reasonably taught by Baldacci.  Also, it would have been obvious in the absence of evidence to the contrary because it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  The idea of combining them flows logically from their having been taught individually in the prior art.  In re Kerkhoven 626 F.2d 646, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Applicant further argues that Baldacci discloses that PCA is provided in amounts of 0.5% - 5% in weight.  Thus, the ratio between free PCA and metal ions in the compositions of Baldacci range from 10:1 - 100:1.  This is contrary to the invention as claimed, where there is no use of free PCA; only complexes of Cu-PCA, which one of ordinary skill in the art would understand that the ratio of PCA and CU is 1:1, in concentrations of 1 mM to 10 mM (e. 0.03% to 0.3%).  Thus, Applicant asserts that the amount of PCA is much higher in Baldacci than in the invention as claimed.
The examiner respectfully argues that Baldacci et al. teach using - in the composition - an amount of said metallic salt varying from 0.0001 to 0.05% in weight, with respect to the total weight of the composition, and PCA is present in the composition according to the invention at an amount varying from 0.0001 to 5% in weight, with respect to the total weight of the composition ([0014]-[0015], [0017]-[0019]).  Therefore, a person having ordinary skill in the art would have been able to determine through routine experimentation the necessary amount of Cu-PCA to combine with the compositions of Caselli et al. in order to increase the antimicrobial effectiveness of the compositions.
Applicant further asserts that the invention as claimed provides surprising results.  Applicant asserts that (i) it was surprisingly found that the invention as claimed, comprising the mixture of tartaric acid and lactic acid is effective in killing bacteria and candida - which is a yeast microorganism that lives in the body's intestinal tract and this new disinfecting composition is completely safe for both humans and for the environment; (ii) it was surprisingly found that the invention as claimed, comprising the mixture of tartaric acid, lactic acid and at least one essential oil or oil extract selected from lavender oil and/or peppermint oil exhibit a high antimicrobial activity; and (iii) it is surprisingly found that both lavender oil and extract and peppermint oil and extract have very good antimicrobial activity, and when combined the antimicrobial activity is enhanced.  Applicant asserts that the surprising, synergistic results are supported by Examples, as shown in Figures 1 and 2.
The examiner respectfully argues that the instant specification does not provide control examples comprising tartaric acid and lactic acid in the absence of essential oil and Cu-PCA, compositions comprising essential oil in the absence of tartaric acid, lactic acid and Cu-PCA, compositions comprising Cu-PCA in the absence of tartaric acid and lactic acid, and combinations thereof without all components combined.  It is not clear from the examples that the compositions provide a result that was not expected because there isn’t data to show what would have been expected with the individual components.  
Also, Lisowsky et al. teach that compositions comprising essential oils, metal ions, organic acids and detergents show a very effective antimicrobial effect.  Lisowsky et al. teach that the composition is synergistic (Abstract; [0013], [0015], [0019], [0028], [0059]-[0064]; Claim 1).  Also, Baldacci et al. teach that Cu-PCA provides antiviral and antibacterial activity, wherein the association between PCA and at least one metal salt, preferably copper, synergistically potentiates the antiviral and antibacterial action of PCA.  Therefore, a person having ordinary skill in the art would reasonably expect compositions comprising a combination of tartaric acid, lactic acid, essential oils (lavender and/or peppermint), and Cu-PCA to provide antimicrobial activity.  Thus, the results shown in the instant specification are not surprising or unexpected.
Regarding the Exhibit A, the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See MPEP 716.01(c)(II).
Applicant argues that the supplemental data demonstrates the antimicrobial efficacies of the invention as claimed against E. coli and C. parapsilos.  The individual elements of the invention as claimed alone have low antimicrobial efficacy.  Particularly, lactic acid and copper alone have very low activities, but when combined as required by the invention as claimed, antimicrobial efficacy is demonstrated against E. coli and C. parapsilos.
The examiner respectfully argues that the data does not compare against the compositions of Lisowsky et al., which are taught by be synergistic.  As discussed above, Lisowsky et al. and Baldacci teach antimicrobial compositions, and Lisowsky et al. teach a synergistic combination while Baldacci teaches that the association between PCA and copper synergistically potentiates the antiviral and antibacterial action of PCA.  Therefore, it would have been expected that compositions comprising the combination of essential oils, organic acid and Cu-PCA would yield an antimicrobial composition with synergistic antimicrobial activity.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616